DETAILED ACTION
Response to Amendment
In view of the addition of claim 21, new rejections directed to the claims are set forth below. These new rejections were necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2016/134967 (WO ‘967).
In regards to independent claim 1 and dependent claims 2-5 and 9-10, WO ‘967 is directed to a multi-layered brazing sheet material having an aluminum core alloy layer provided with a first brazing clad layer material on one face of said aluminum core layer and an inter-layer inter-positioned between the aluminum core alloy layer and the first brazing clad layer material. (Abstract) 
The core layer is made from an aluminum alloy comprising up to 0.6% Si, up to 0.45% Fe, 0.6 to 1.25% Cu, 0.6 to 1.4% Mn, 0.08 to 0.4% Mg, up to 0.3% Zn, up to 0.25% Ti, up to 0.25% Zr, and the balance being aluminum. (Page 2, Lines 24-27) 
The first braze clad layer is made from a 4xxx-series aluminum alloy having 6 to 14% Si, up to 2% Mg, and the balance being aluminum. (Page 2, Lines 28-30) A second optional braze clad layer may be provided compositions that fall within the same ranges. (See Page 6, Lines 27-29)
The interliner is made from an aluminum alloy consisting of up to 0.4% Si, up to 0.5% Fe, up to 0.8% Cu, 0.4 to 1.1% Mn, up to 0.04% Mg, up to 0.3% Zn, up to 0.25% Ti, up to 0.25% Zr, and the balance being aluminum. (Page 6, Lines 6-9) 
A waterside liner can also be provided. 
Figures from WO ‘967 are reproduced below.

    PNG
    media_image1.png
    432
    567
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    395
    554
    media_image2.png
    Greyscale

These compositional ranges for the layers of WO ‘967 overlap the claimed ranges for the aluminum alloy core, 4XXX aluminum alloy braze liner, and interliner. Therefore, a prima facie case of obviousness has been established. 
As to the limitations of claims 2 and 3, these claims set forth that the zinc forms particular phases within the core. The specification of the instant application sets forth that the addition of the zinc with the copper content results in the particular phases and potentials being present. (Specification, Page 10, Lines 5-10 and Page 10, Line 24-Page 11, Line15) Therefore, since the compositional ranges of the prior art overlap and include the claimed ranges, it would likewise be expected to form these particular properties and phases since they are dependent upon the composition. 

Claims 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘967 as applied to claims 1 and 10 above, and further in view of European Patent Number 2,418,042 (EP ‘042).
As set forth above in regards to claims 1 and 10, WO ‘967 sets forth a brazing sheet material having compositions overlapping the claimed core, brazing, and interliner layers. This reference further teaches a waterside liner layer, however it is silent on the particular composition of this layer.
In the same field of endeavor of brazing sheet maeterials for heat exchanger devices, EP ‘042 is directed to a core alloy layer that is provided with a waterside liner layer having a corrosion potential lower than that of the aluminum alloy core material. (Abstract) The inner surface of a tube is exposed to coolant and therefore the inner surface has to be corrosion resistant. (¶7) Erosion resistance is also important. (¶7) The required erosion-corrosion resistance is commonly achieved by applying a waterside liner onto the brazing sheet material, which waterside liner forms the inner-surface of the heat exchange tube and being the outermost layer of the brazing sheet, directly in contact with the coolant. (¶8) The most widely used waterside liner material is AA 7072-series. (¶8) 
EP ‘042 provides for a waterside liner material having the required corrosion resistance with improved erosion resistance. (¶12) This is achieved by utilizing a waterside liner having a corrosion potential lower than that of the core alloy and having a composition including 0.8 to 3% Zn; 0.2 to 1.25% Mg; less than 0.9% Mn; less than 0.3% Cu; optionally one or more elements selected from the group of 0.05 to 0.3% Zr, 0.05-0.3% Cr, 0.05-0.3% V, 0.01-0.4% Ti; less than 0.6% Fe; less than 0.5% Si, and the balance being aluminum. (¶13) These compositional ranges overlap the claimed ranges for the waterside liner.
It would have been obvious to one of ordinary skill in the art to have selected the composition for the waterside liner as set forth within EP ‘042 as the waterside liner of WO ‘967. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to achieve a desired effect, including selecting a known waterside liner composition having the required corrosion resistance for the intended use while also having improved erosion resistance. 

Claim 1-5, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2129520 (EP ‘520).
In regards to independent claim 1 and dependent claims 4, 5, 9, and 21, EP ‘520 is directed to an aluminum alloy having increased strength, which can be used for heat exchangers. (¶1) The aluminum alloy can be used as a rolled brazing sheet material. (¶1) 
The aluminum alloy consists of 1.3 to 2.2% copper; 0.1 to 1.8% manganese; 0.1 to 0.8% silver; 0.06 to 0.8% titanium; one or more of 0.03 to 0.5% zirconium and 0.03 to 0.5% chromium; up to 0.4% magnesium; 0.05 to 0.6% iron; up to 0.5% silicon, up to 0.5% zinc, and the balance of aluminum. (¶12) These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
The aluminum alloy is incorporated in a brazing sheet product comprising a core alloy made from the aluminum alloy and clad on one or both sides with a brazing material, preferably a 4xxx cladding alloy. (¶30) EP ‘520 specifically sets forth utilizing AA4045, AA4047, AA4004, AA4104, and AA4147. (¶31) These alloys overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 

As to the limitations of claims 2 and 3, these claims set forth that the zinc forms particular phases within the core. The specification of the instant application sets forth that the addition of the zinc with the copper content results in the particular phases and potentials being present. (Specification, Page 10, Lines 5-10 and Page 10, Line 24-Page 11, Line15) Therefore, since the compositional ranges of the prior art overlap and include the claimed ranges, it would likewise be expected to form these particular properties and phases since they are dependent upon the composition. 

Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 
Applicant asserts that the claims have been amended to set forth that the copper core comprises 1.2 to 2.6 wt. % Copper and that this is not set forth in the applied prior art. Applicant asserts that the prior art sets forth the range 0.6 to 1.25% copper and then sets forth a preferable range of 0.75 to 1.05% copper. Applicant argues that therefore one of ordinary skill in the art would not have arrived at a core alloy composition having 1.2 to 2.3% copper. 
This argument is not found to be persuasive. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  
The use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned.  MPEP 2123.  They are part of the literature of the art, relevant for all they contain.  Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Id.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Id.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.  
As acknowledged by Applicant in their own arguments, the applied prior art sets forth a general range that overlaps the claimed range. The presence of a preferred range does not constitute a teaching away from this broader disclosure. Therefore, a prima facie case of obviousness exists. Applicant has failed to present evidence in the record rebutting this prima facie case of obviousness. 
Additionally, in view of the amendments to the claims and the addition of claim 21, new prior art rejections are set forth above. These new rejections were necessitated by the amendments to the claims. These further include ranges that overlap the claimed ranges. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784